Citation Nr: 1716578	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  14-37 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE


Entitlement to service connection for the cause of the Veteran's death, for purposes of receiving Dependency and Indemnity Compensation (DIC). 


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1945 to May 1946 and in the U.S. Air Force from February 1947 to July 1968. The Veteran died in July 2002. The Appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  A Notice of Disagreement (NOD) was filed in May 2012. A Statement of the Case (SOC) was issued in September 2014. The substantive appeal (VA Form-9) was made in October 2014. A subsequent Supplemental Statement of the Case (SSOC) was issued in September 2015. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in April 2015 and May 2016. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The record evidence shows that the Veteran served in the Republic of Vietnam from January 1966 to February 1967; thus, his in-service herbicide exposure is presumed.  

2.  The record evidence, to include the Veteran's death certificate, shows that he died in July 2002 of decompensated chronic liver disease due to hepatocellular carcinoma.

3.  The Veteran's cause of death is not listed as a chronic disease under 38 C.F.R.                § 3.309(e) and is not subject to presumptive service connection based on exposure to herbicides in service.

4.  The record evidence is sufficient to establish that during his lifetime, the Veteran acquired PTSD as a result of stressful events that occurred during his active military service.

5.  The record evidence is sufficient to establish that during his lifetime, the Veteran's PTSD caused him to abuse alcohol, which, in turn, caused him to develop decompensated chronic liver disease due to hepatocellular carcinoma that ultimately led to his death.



CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for the cause of the Veteran's death, for purposes of receiving DIC, have been met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist and Notify

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined. The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. Given the favorable disposition of the action here with respect to the Appellant's claims, which are not prejudicial to her, the Board need not assess VA's compliance with the VCAA with respect to these claims. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VA Gen. Coun. Prec. 57 Fed. Reg.         49, 747, #16-92 (1992).

The Appellant, after the Veteran's death, contends that the Veteran's in-service herbicide exposure while on active combat service in Vietnam caused or contributed to his chronic liver disease which caused his death several decades after his service separation. The Appellant specifically contends that the Veteran's private treating physician, prior to his death (Dr. N.O.), provided a competent medical opinion linking the chronic liver disease to the Veteran's in-service herbicide exposure.

II. Service Connection

Laws and Regulations 

To establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of military service or an already service-connected disability. See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997). In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death. For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition, be the immediate underlying cause of death or be etiologically related to the cause of death. For a service-connected disability to constitute a contributory cause of death, it must contribute substantially or materially to the Veteran's death. It is not sufficient to show that it, along with other disabilities, caused the Veteran's death but rather it must be shown that there was a causal connection between the disability and the Veteran's death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 ; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).
Establishing service connection generally requires: (1) medical evidence of an existing disability; (2) medical, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation. Every reasonable doubt shall be resolved in favor of the Veteran. 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d). Satisfactory lay or other evidence under § 1154(b) has been defined as "credible evidence." See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996). These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence). In other words, these provisions in 38 U.S.C.A.           § 1154 (b) and 38 C.F.R. § 3.304 (d) do not establish presumptive service connection for a combat Veteran. Rather, they relax the evidentiary requirements for noting what happened in service. See Brock v. Brown, 10 Vet. App. 155, 162   (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. See 38 C.F.R. § 3.307 (a)(6)(iii). In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R.                § 3.309 (e). Hepatocellular carcinoma is not among the diseases listed in § 3.309 (e) for which presumptive service connection is available based on in-service herbicide exposure. The Board notes in this regard that hepatocellular carcinoma is defined as primary carcinoma of the liver cells . . . [with] associations with some types of cirrhosis . . . infection. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 291 (32nd ed. 2012). 

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002). Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation. See Combee v. Brown, 34 F.3d 1039  (Fed. Cir. 1994). The rationale employed in Combee also applies to claims based on exposure to Agent Orange. See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim. See 38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. App. 488 (1997). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. See Savage, 10 Vet. App. at 495-498.
 
In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a)). Because hepatocellular carcinoma is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (e), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The provisions of 38 C.F.R. § 4.125 (a) require that a mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the Fifth Edition (DSM-5). See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014). VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule only apply, however, to applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014, and do not apply to claims that have been certified for appeal to the Board, even if those claims are subsequently remanded to the AOJ. See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

 In the present case, the Veteran's appeal was certified to the Board in January 2015. Because the appeal was pending at the AOJ after August 4, 2014, the diagnostic criteria of the DSM-5 are applicable in the present case.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. § 3.102.

III. Factual Background and Analysis

The Veteran served in several positions in the intelligence field while in the military. His duties included, but were not limited to, collecting, collating, packing and shipping documents and all aerial photo reconnaissance classified as confidential and top secret. He retired from the U.S. Air Force as Master Chief Sargent in July 1968. The official cause of the Veteran's death was decompensated chronic liver disease (hepatocellular carcinoma) in July 2002. See Death Certificate. The Board notes that the Veteran was not service-connected for any disabilities. 

The Board finds that record evidence preponderates in favor of the Veteran as to whether his posthumously diagnosed PTSD was related to active service and was the contributory cause of the Veteran's death. In August 2011, Dr. N.O, the Veteran's private physician, diagnosed the Veteran with PTSD satisfying the first requirement needed for service-connection for cause of death under Cohen.  The second and third requirements of credible supporting evidence that a claimed in-service stressor actually occurred; and medical evidence of a link between current symptomatology and the claimed in-service stressor, are also supported by the record.  

According to Dr. N.O., the Veteran acquired PTSD because "he was in the combat zone," "[was] injured during battle," "was a pilot . . . that spread Agent Orange," and was a "prisoner of war." Dr. N.O.'s medical report indicated that the Veteran presented with "continuous sleep problems, nightmares, and flashbacks to traumatic incidents he had at war." The report indicated that the Veteran, "was always nervous and hyper-vigilant" because "everything that had to do with war made him altered . . .didn't let him sleep at night [and] also made him sad or anxious." The report also indicated that, "every time [the Veteran] started to talk about the time he was injured and all the incidents where soldiers were killed he started to cry." The Veteran: did not "tolerate loud noises, especially airplanes or helicopters," "presented difficulty . . . in crowed places," "avoid[ed] recollection of the event," and "used to get irritated and anxious." The report also indicated that the Veteran presented "episodes of depressed mood," "fatigue or low energy nearly every day, [had] concentration and memory problems," had "episodes of worthlessness and frequent mood changes," and would "isolate himself." 

After reviewing the record, the Board finds credible supporting evidence that a sufficient amount of the claimed in-service stressors occurred which supports a finding that the Veteran acquired PTSD as a result of military service.  The clinical evidence shows that the Veteran's May 1945 entrance examination report, his May 1946 and November 1949 separation examination reports, his May 1954 discharge and reenlistment examination report and his December 1965 remote assignment examination reports are all normal for psychiatric and/or mental conditions. 

However, a June 1955 STR indicates that the Veteran was involved in "two major aircraft accidents" but "[walked] away from the accidents without any significant injuries." See STRs at 18. Additionally, the Board acknowledges that the Veteran served in Vietnam from January 1966 to February 1967. See Military Personnel Records (MPRs) at 4. For his honorable service, the Veteran was awarded the Bronze Star Medal for, "meritorious service while . . . engaged in armed conflict against an opposing armed force . . . while exposed to danger from hostile forces. See MPRs at 31, 51, 70.  Each occurrence is supported by credible evidence of in-service stressors that could reasonably result in the Veteran acquiring PTSD due to the circumstances, conditions or hardships experienced during service, including the Veteran's lay statements. 38 U.S.C.A. § 1154(b); 38 C.F.R. §3.304(f); Collette, supra. 

In a June 1967 Report of Medical History, the Veteran endorsed "yes" for "night sweats," and "palpitation or pounding heart." A January 1968 Report of Medical History and addendum to the S.F. 88, item 73, indicates that the Veteran reported, "awakening two nights a month [for the previous] four years wet with sweat," and suffered "occasional palpitations and infrequent nightmares that occur[ed] after a "hard day at the office." See STRs at 2. 

The claimed in-service stressors of service in a combat zone and sustaining injuries during battle are consistent with and can reasonably be associated with the circumstances, conditions or hardships surrounding the Veteran surviving two in-service aircraft accidents and serving in active combat during Vietnam. Despite the lack of evidence that the Veteran piloted an aircraft which sprayed Agent Orange and was a prisoner of war, Dr. N.O.'s medical opinion, which includes a thorough rationale, supports a finding that the Veteran's PTSD was related to military service. 

Furthermore, Dr. N.O. associated the Veteran's PTSD and related in-service stressors with the Veteran's documented chronic ethanolism (chronic alcohol abuse) and subsequent development of decompensated chronic liver disease. See February 2000 Emergency Room Note. The Veteran was diagnosed with mestastic liver disease in February 2000. Id.  Dr. N.O. opined that, "because of [the Veteran's] nervous condition" he developed "alcohol problems." The rationale being that "he developed [the] habit as a way to escape from his thoughts and pressures while at service and after it." Dr. N.O. concluded that, "it is more probable than not that the cause of this death is service connected because it was his alcohol problem that caused his chronic liver disease and carcinoma." Most notably, Dr. N.O. opined that "alcohol is the most common cause of chronic liver disease which develops [into] cancer. The opinion proffered considered all of the pertinent evidence of record, to include cognitive evaluation, and provided a complete rationale, relying on and citing to records reviewed. Moreover, Dr. N.O. offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peak. 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  As such, when considered with the credible supporting evidence of in-service stressors, the Board assigns probative value to Dr. N.O.'s medical opinion as it weighs in favor of the Appellant's claim. 

The Board also considered an October 2016 VA Compensation and Pension Examination report, in which the psychologist opined that, "based on the evidence of record available . . .there is insufficient evidence to confirm a diagnosis of PTSD." According to the psychologist, "due to a lack of documentation to support a diagnosis, it [was] not possible to determine whether the Veteran had a diagnosis of PTSD without resorting to mere speculation." The psychologist also opined that, "there is no way to determine whether PTDS contributed to the Veteran's chronic alcohol use without resorting to mere speculation." As such, the VA medical opinion is not afforded any probative value and the preponderance of the evidence favors the Appellant. 

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, her knowledge and skill in analyzing the data, and her medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion. See Nieves-Rodriguez, supra. In this regard, the Board finds Dr. N.O.'s examination and opinion to be highly persuasive to the issue at hand.

Therefore, the Board finds that service connection for the cause of the Veteran's death is warranted. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. The record did not provide an approximate balance of negative and positive evidence on the merits. As such, the preponderance of the evidence favors the Appellant's claim of entitlement to service connection for the cause of the Veteran's death. The benefit of the doubt doctrine is not applicable in the instant appeal, and service connection must be granted. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 



ORDER

Entitlement to service connection for the cause of the Veteran's death, for purposes of receiving DIC, is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


